DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a fuel cell system comprising a fuel cell stack assembly, wherein the fuel cell stack assembly comprises a fuel cell stack and a data storage configured to store a start-up history of the fuel cell stack; wherein the data storage comprises a detector configured to detect a presence or absence of a connection to at least one selected from the group consisting of an external power source and an external communication device; wherein the data storage starts up when a voltage of the fuel cell stack is a predetermined threshold value or more; wherein, at the time of starting up the data storage, the data storage records the start-up as a normal start-up of the fuel cell stack when the detector detects the presence of the connection; and wherein, at the time of starting up the data storage, the data storage records the start-up as an abnormal start-up of the fuel ceil stack when the detector detects the absence of the connection.  The prior art also fails to disclose a method for determining fuel cell stack reusability, wherein, for the fuel cell system defined above, the fuel cell stack of the fuel cell system is determined to be non-reusable when at least one abnormal start-up record is included in the stored start-up history.  The closest prior art, Tanaka (JP Publication 2007-128769) and Hamada (JP Publication 2008-097836), teach a fuel cell system that determines the reusability of the fuel cell stack in the system, but teaches that it is determined based on changes in voltage and temperature instead of detecting if there is a connection to an external power source or external communication device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722